     Case 5:19-cv-00384-GW-KS Document 37 Filed 04/07/21 Page 1 of 1 Page ID #:5722




 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
       VERNON T. FREDERICK,              )       NO. EDCV 19-0384-GW (KS)
11                                       )
                     Petitioner,
12           v.                          )
                                         )       ORDER ACCEPTING FINDINGS AND
13                                       )       RECOMMENDATIONS OF UNITED
       T. FOSS, Warden,                  )       STATES MAGISTRATE JUDGE
14
                        Respondent.      )
15
       _________________________________ )
16
17
18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of Habeas
19    Corpus (“Petition”), all of the records herein, and the Report and Recommendation of United
20    States Magistrate Judge (“Report”). The time for filing Objections to the Report has passed,
21    and no Objections have been filed with the Court. Having completed its review, the Court
22    accepts the findings and recommendations set forth in the Report.       Accordingly, IT IS
23    ORDERED that: (1) the Petition is DENIED; and (2) Judgment shall be entered dismissing
24    this action with prejudice.
25
26     DATED: April 7, 2021                                ________________________________
27                                                                 GEORGE H. WU
                                                           UNITED STATES DISTRICT JUDGE
28
